                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               Charlottesville Division

       ELIZABETH SINES,ET AL.                )
                                             )
                                 Plaintiffs, )
                                             )          Civil Action No.
       v.                                    )          3:17-cv-00072-NKM
                                             )
       JASON KESSLER, ET AL.                 )
                             Defendants.     )
       _____________________________________ )


        MEMORANDUM IN OPPOSITION TO PLAINTIFFS MOTION FOR SANCTIONS
        AGAINST DEFENDANTS JEFF SCHOEP, NATIONAL SOCIALIST MOVEMENT
                         AND NATIONALIST FRONT.


           Defendants Jeff Schoep, the National Socialist Movement (“NSM”), and the

       Nationalist Front, by and through counsel, respectfully submit this memorandum

       in opposition to Plaintiff’s motion for sanctions for non-compliance with the

       Court’s discovery order and motion to compel the National Socialist Movement.

                                   PRELIMINARY STATEMENT

               In this motion, Plaintiffs are requesting an order that Defendant National

       Socialist Movement (“NSM”) be compelled to disclose custodians of responsive

       documents and to also make a representative available to be deposed on the

       issue of NSM’s conduct in discovery. Plaintiffs’ motion states that Defendants fail

       to “conduct any meaningful investigation to determine which other custodians

       within NSM possess responsive documents” and have failed to comply with the

       Court’s orders. While Plaintiffs’ motions are impressively thick and filled with

       attachments, it does not place the factual content and the subject discovery




                                               1




Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 1 of 12 Pageid#: 7026
       requests and responses in their full context. In their motion, Plaintiffs’

       assumptions and opinions are presented as circumstantial facts in an attempt to

       gain favor with the court. An examination of the circumstances surrounding this

       motion demonstrates that Plaintiffs’ motion and the relief sought is unwarranted

       and unnecessary.

           It is Defendants’ position that they have complied with the discovery order

       to the full extent of their ability to do so. Defendant Schoep cannot produce

       discovery for items of which he has no control.    Further, it is well established

       that discovery sanctions are intended not to provide a weapon for punishment,

       but rather to prevent abuse of the discovery process and correct the problems

       presented. Moreover, constitutional due process requires that sanction awards

       go no further than necessary to accomplish the purpose of discovery.

                                   STATEMENT OF THE CASE

       1. ELECTRONIC DEVICES, SOCIAL MEDIA, WEBSITE, AND EMAIL ACCOUNTS:

           Defendant Schoep produced his iPhone 6 to the third-party discovery vendor

       in March 2019. In May 2019, Mr. Schoep’s laptop was also produced and imaged

       by the third- party vendor for discovery. In addition to his phone and computer,

       Defendant Schoep has also provided all credentials for his social media and email

       accounts to the third-party discovery vendor.

           According to Mr. Bloch’s email on October 16, 2019, “Defendant Schoep has

       not produced a single document to Plaintiffs” (Ex. 2) Plaintiffs have consistently

       accused Defendant Schoep of purposefully failing to comply with discovery,

       however, Defendant’s counsel contacted Mr. Bloch on August 18, 2019 inquiring




                                               2




Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 2 of 12 Pageid#: 7027
       on how to submit the reviewed documents imaged by the vendor to the Plaintiffs.

       In response to Defendant’s counsel on August 21, 2019, Mr. Bloch wrote:


              We typically send and receive documents from the defendants in
              an electronic format. We can arrange for our vendor, Epiq, to send
              you a link with instructions on how to upload the documents
              electronically to Epiq. There should be no cost associated with this.
              Please let us know promptly whether you’d like us to make those
              arrangements. (Ex.3)

           Arrangements were made for the Epiq system and all non-privileged

       documents were uploaded to Epiq on September 18, 2019. (Ex. 4) It was not

       until October 17, 2019, that Defendant and his counsel learned the documents

       would be automatically sent to the Plaintiffs once they had been marked

       reviewed. All documentation has since been marked reviewed in the third-party

       vendor’s program. Regardless, Defendant Schoep did indeed provide all

       documentation to Plaintiffs via their request that all documentation be uploaded

       to Epiq. Defendant Schoep has and continues to comply with the orders of the

       Court to the best of his ability to do so. According to his email to your honor on

       March 1, 2019, Defendant Schoep explains how he authorized his former

       attorney, James Kolenich, to sign off on the third-party vendor but did not ever

       receive communication back regarding that matter or any other matter. (Ex. 5) In

       this same email, Mr. Schoep also explains that his former attorney was not fired

       before he was supposed to sign for discovery. Court records from the plaintiffs

       (Exhibit 9 Document 432-9) clearly show that on February 16, 2019, Mr.

       Kolenich asked Jennifer Brennan of idsinc.com to remove Jeff Schoep’s name




                                                3




Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 3 of 12 Pageid#: 7028
       from the docu-sign agreement since he no longer represented him. However, it

       was not until February 17, 2019 that Defendant Schoep fired his former attorney.

           Plaintiff’s attorneys have inquired about any other custodians within NSM

       that may possess content responsive to their document requests.          With respect

       to NSM, Mr. Schoep retired from the NSM back in March of 2019. This was made

       public on the NSM website, NSM88.ORG, in his press release dated March 6, 2019.

       After a reasonable investigation and responsible inquiries Mr. Schoep does not

       know of any custodians that may possess content responsive to Plaintiffs’

       document requests. The Plaintiffs’ have made mention of Brian Culpepper a

       numerous times and Defendants have attempted to contact him with no

       response. Reasonable inquiries have been made in an attempt to identify

       additional custodians of possibly responsive document or ESI and there

       continues to be little to no cooperation or response from the current NSM.

       Recently Defendant’s counsel was given a list of NSM email accounts and

       credentials belonging to the NSM during the time of Unite The Right.            These

       accounts along with the associated credentials have been provided to the

       third-party vendor and the appropriate certification has also been given to the

       Plaintiffs’ counsel. Defendant Schoep has complied and given everything that is

       within his “possession, custody, or control” over to iDS, the third-party vendor,

       for discovery. “’Control’ is defined as the legal right, authority or ability to obtain

       documents upon demand.” U.S. Int’l Trade Comm’n v. ASAT, Inc., 411 F.3d 245,

       254 (D.C. Cir. 2005).

       2. BITCHUTE SUPPLEMENTAL RESPONSE TO DISCOVERY REQUEST:




                                                 4




Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 4 of 12 Pageid#: 7029
           Defendants wish to clarify their previously submitted interrogatory answer

       regarding the Bitchute Account. Although the BitChute account was the NSM’s

       account, Mr. Schoep was not personally responsible for it and never had access

       to the account. Mr. Schoep’s first set of interrogatories that his former attorney,

       James Kolenich, submitted to the court was exactly identical to the

       interrogatories that were submitted for NSM. The BitChute account should not

       have been included in Mr. Schoep’s interrogatory responses and this was done in

       error. In email correspondence, Mr. Schoep made it known that the only social

       media accounts he personally had were a Twitter account and a VK account.         Mr.

       Schoep told his former attorney that NSM had a BitChute account, but it was NOT

       his personal account nor did he ever have the credentials or log in information

       for this account. Mr. Schoep’s first set of interrogatories should have only stated

       his personal Twitter account and his VK profile.

              Instead of distinguishing the answers and submitting them accordingly,

       Mr. Kolenich submitted the exact same answers for both the NSM and Mr. Schoep.

       This was inaccurate. The NSM did have a BitChute account and Mr. Schoep was

       able to obtain the credentials for this account, which he gave to the third party

       vendor for imaging.

              In Mr. Schoep’s email correspondence with Mr. Kolenich, he specifies the

       twitter account, his VK account and email that was used before and after Unite

       the Right. He specified that NSM had a bitchute account and that is all. This is

       where the confusion came in and why Mr. Schoep did not initially have any

       credentials for the NSM’s BitChute account.




                                                 5




Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 5 of 12 Pageid#: 7030
       3. NSM and NF Entities

           In regards to the National Socialist Movement (NSM), the organization was a

       non-profit corporation based in the State of Michigan. The NSM non-profit

       corporation was officially dissolved as of June 18, 2019. This move was approved

       by the board of directors of the non-profit and was also approved by the

       Michigan state Attorney General, which has to approve the dissolution of any

       non-profit corporation. Defendant Schoep, left the NSM in March 2019 and has

       had no affiliation with the group since then and did his part, prior to leaving the

       group in March, to attempt to make contact with other members of the NSM and

       no one has any relevant information to Charlottesville. It is highly doubtful

       anyone would have saved emails, or text messages from over two years ago.

       Furthermore, prior to leaving the NSM, Defendant Schoep spent 27 years

       attending and often organizing public rallies all over the country. Not one time

       was ANY member of the NSM criminally charged for violence at a rally, not

       before Charlottesville, not in Charlottesville, and he even attended rallies after

       Charlottesville in which no NSM members were ever arrested. In 27 years there

       was never even ONE arrest of an NSM member at a rally. Mr. Schoep is no longer

       active in the white nationalist movement at all now, and his past track record

       shows clearly that he did not engage in violence anywhere. Moreover, the NSM

       nor Mr. Schoep were organizers of Charlottesville, in fact he was not even on the

       speakers list. Defendant Jeff Schoep was named in this suit for one reason, and

       one reason alone, he was a known public figure, a highly visible spokesperson for

       the NSM, and that reason alone does not make him guilty, nor does it make him




                                               6




Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 6 of 12 Pageid#: 7031
       an organizer of Charlottesville. If Defendant Schoep had been an organizer,

       would he not have been a featured speaker at the event? The NSM, a non-profit

       Michigan corporation, which Jeff Schoep once led is now dissolved. NSM’s former

       Chief of Staff, Burt Colucci, incorporated a new group under the name The

       National Socialist Movement Corporation in the state of Florida. According to Mr.

       Colucci, The National Socialist Movement Corporation is an entirely new and

       different entity. The NSM named in the Plaintiff’s complaint is referred to as an

       unincorporated association, which in reality was a domestic non-profit

       corporation in the state of Michigan and now ceases to exist.   Currently the new

       NSM and its leadership refuse cooperation with Defendant Schoep or

       Defendant’s counsel.

           Regarding the Nationalist Front. According to Defendant Schoep, his former

       attorney, James Kolenich, advised him that he was the one who had to answer for

       Nationalist Front. Defendant Schoep denies he was the leader of the Nationalist

       Front, and as previously stated the Nationalist Front was never an actual

       organization. Mr. Schoep does not and never has owned the domain of the

       Nationalist Front website. This domain/website, nfunity.org, is not and has never

       been owned/operated by Defendants Schoep or NSM. As stated in the

       Declaration of Jeff Schoep (November 14, 2017), the website nfunity.org was not

       owned by the NF, but by the Traditionalist Workers Party. The custodian was

       believed to be either Defendants Matthew Parrot or Matthew Heimbach. The NF

       was only an agreement, NOT a functional entity. There never was a leader of the

       NF, the NF specifically had no leader, it was only an agreement that various




                                               7




Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 7 of 12 Pageid#: 7032
       groups participate together, yet maintain their own separate leadership,

       maintain their separate organizational structures, and not be under any one

       leader, this was always the agreement of the NF, it never had a leader, so asking

       my client to answer for an organization that never existed, and was only an

       agreement to work together while maintaining each organizations individual

       structure. Jeff Schoep admits he was the President of the NSM during the time of

       Charlottesville, but he was never the leader or a leader of the Nationalist Front.

       The NF did not have a leader or members of its own, as it was only an agreement

       between different separate organizations which chose to remain separate. In

       reality, Nationalist Front was more a peace treaty between various organizations.

       Further explanation of this ten different ways will not change the fact that NF

       was never an organization or unincorporated association of any kind.

                                          Conclusion


               In accordance with the order of this court,   all credentials (or other

       information) within Defendant Schoep’s control for electronically stored

       information was produced to the third-party discovery vendor along with

       devices ordered by the court.   For the forgoing reasons, Defendants Schoep,

       NSM and NF respectfully request that the court recognize their substantial

       compliance with the Court’s discovery order within the bounds of their ability to

       do so and further respectfully request that the court not grant Plaintiff’s motion

       for sanctions.


                                                         Respectfully Submitted,




                                                8




Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 8 of 12 Pageid#: 7033
                                                            JEFF SCHOEP
                                                            By Counsel

                                      By:     /s/ W. Edward ReBrook, IV
                                                W. Edward ReBrook, IV (VSB 84719)
                                                The ReBrook Law Office
                                                 6013 Clerkenwell Court
                                                 Burke, VA 22015
                                                 Mobile: 571.215.9006
                                                 Email: Edward@ReBrookLaw.com


                                  CERTIFICATE OF SERVICE

           I hereby certify that on October 18, 2019, a true and correct copy of the foregoing
       MEMORANDUM IN OPPOSITION TO PLAINTIFFS MOTION FOR SANCTIONS
       AGAINST DEFENDANTS JEFF SCHOEP, NATIONAL SOCIALIST MOVEMENT AND
       NATIONALIST FRONT has been filed with the Clerk of Court through the CM/ECF
       System, which will send a notice of electronic filing of this pleading to all counsel of
       record, including:



       Roberta A. Kaplan (pro hac vice)               Fax: (202) 237-6131
       Julie E. Fink (pro hac vice)                   kdunn@bsfllp.com
       Gabrielle E. Tenzer (pro hac vice)             wisaacson@bsfllp.com
       Joshua A. Matz (pro hac vice)                  jphillips@bsfllp.com
       Michael L. Bloch (pro hac vice)
       KAPLAN HECKER & FINK LLP                       Yotam Barkai (pro hac vice)
       350 Fifth Avenue, Suite 7110                   BOIES SCHILLER FLEXNER LLP
       New York, NY 10118                             55 Hudson Yards
       Telephone: (212) 763-0883                      New York, NY 10001
       rkaplan@kaplanhecker.com                       Telephone: (212) 446-2300
       jfink@kaplanhecker.com                         Fax: (212) 446-2350
       gtenzer@kaplanhecker.com                       ybarkai@bsfllp.com
       jmatz@kaplanhecker.com
       mbloch@kaplanhecker.com                        David E. Mills (pro hac vice)
                                                      COOLEY LLP
       Karen L. Dunn (pro hac vice)                   1299 Pennsylvania Avenue, NW
       William A. Isaacson (pro hac vice)             Suite 700
       Jessica Phillips (pro hac vice)                Washington, DC 20004
       BOIES SCHILLER FLEXNER LLP                     Telephone: (202) 842-7800
       1401 New York Ave, NW                          Fax: (202) 842-7899
       Washington, DC 20005                           dmills@cooley.com
       Telephone: (202) 237-2727



                                                  9




Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 9 of 12 Pageid#: 7034
       Alan Levine (pro hac vice)                    Jason Kessler, Nathan Damigo, Identity
       Philip Bowman (pro hac vice)                  Europa, Inc. (Identity Evropa), and
       COOLEY LLP                                    Christopher Cantwell
       1114 Avenue of the Americas, 46th
       Floor New
       York, NY 10036                                Bryan Jones
       Telephone: (212) 479-6260                     106 W. South St., Suite 211
       Fax: (212) 479-6275                           Charlottesville, VA 22902
       alevine@cooley.com                            bryan@bjoneslegal.com
       pbowman@cooley.com                            Counsel for Defendants Michael Hill,
                                                     Michael Tubbs, and League of the South
       J. Benjamin Rottenborn (VSB 84796)
       Erin Ashwell (VSB 79538)                      John A. DiNucci
       WOODS ROGERS PLC                              Law Office of John A. DiNucci
       10 South Jefferson St., Suite 1400            8180 Greensboro Drive, Suite 1150
       Roanoke, VA 24011                             McLean, VA 22102
       Telephone: (540) 983-7600                     dinuccilaw@outlook.com
       Fax: (540) 983-7711                           Counsel for Defendant Richard Spencer
       brottenborn@woodsrogers.com
       eashwell@woodsrogers.com
       Counsel for Plaintiff

       Justin Saunders Gravatt
       David L. Hauck
       David L. Campbell
       Duane, Hauck, Davis & Gravatt, P.C.
       100 West Franklin Street, Suite 100
       Richmond, VA 23220
       jgravatt@dhdglaw.com
       dhauck@dhdglaw.com
       dcampbell@dhdglaw.com
       Counsel for Defendant James A. Fields,
       Jr.

       Elmer Woodard
       5661 US Hwy 29
       Blairs, VA 24527
       isuecrooks@comcast.net
       James E. Kolenich
       Kolenich Law Office
       9435 Waterstone Blvd. #140
       Cincinnati, OH 45249
       jek318@gmail.com
       Counsel for Defendants Matthew
       Parrott,
       Robert Ray, Traditionalist Worker
       Party,



                                                10




Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 10 of 12 Pageid#: 7035
                                        11




Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 11 of 12 Pageid#: 7036
       I further hereby certify that on October 18, 2019, I also served the following non-ECF
       participants, via electronic mail, as follows:

       Elliot Kline
       eli.f.mosley@gmail.com

       Matthew Heimbach
       matthew.w.heimbach@gmail.com

       Vanguard America
       c/o Dillon Hopper
       dillon_hopper@protonmail.com


                                         By:     /s/ W. Edward ReBrook, IV
                                               W. Edward ReBrook, IV (VSB 84719)
                                               The ReBrook Law Office
                                                6013 Clerkenwell Court
                                                Burke, VA 22015
                                                Mobile: 571.215.9006
                                                Email: Edward@ReBrookLaw.com




                                                 12
Case 3:17-cv-00072-NKM-JCH Document 575 Filed 10/18/19 Page 12 of 12 Pageid#: 7037
